Title: To Thomas Jefferson from Edmund Bacon, 3 July 1807
From: Bacon, Edmund
To: Jefferson, Thomas


                        
                            Sir
                     
                            Monticello 3rd. July 1807.
                        
                        I have received yours of 28th. June. am Astonished at Mr. Pery to right you he could not Proceed with the
                            stable for want of Timber. I hope sir you Certainly can put as much Confidence in me as to let nothing of yours under my
                            direction be undone of so much Importance as the Prepareing of your stable heare. I should thaught Mr. Pery aught to
                            inform’d you in full of what was the cause of his not Being about the stable. Mr James Clark this day was heare for nails
                            who informed me Mr. Pery had a barn on hand to finish to put the present Crop wheat in which he had not yet raised—therefore if you will take it on yourself, so far as to Inquire into the Matter when you come home you will find that barn
                            is the Cause of his not being about your stable. If Mr Pery had of Come ready to set in on the stable Rather than he
                            should of went away I would of Hired a waggon, if it had not been in my power to Haul’d the timber for thare was nothing
                            to haul but shingles and sills the sills has been laying thare for some time. I am Truly sorry you cannot be heare to see
                            all those Matters. Then you could Direct those. I will Certainly do all in my power to Get the stable done. & will I
                            hope without Dobt. I flatter myself I could Give you full
                            Satisfaction in your business if you could only be heare I have mended my horse very much I hope he will be in good auder
                            for you when you come home
                  I am yours Truly.
                        
                            E Bacon
                     
                        
                    